UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06111 The Mexico Equity and Income Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Gerald Hellerman C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 866-700-6104 Registrant's telephone number, including area code Date of fiscal year end: 7/31/2008 Date of reporting period:10/31/2007 Item 1. Schedule of Investments. THE MEXICO EQUITY AND INCOME FUND, INC. October 31, 2007 Schedule of Investments (Unaudited) MEXICO - 97.93% Shares Value COMMON STOCKS - 96.43% Airlines - 1.33% Grupo Aeroportuario del Centro Norte, S.A. de C.V. 256,500 $ 989,916 Grupo Aeroportuario del Pacifico, S.A. de C.V. - Class B 174,500 917,465 Grupo Aeroportuario del Sureste, S.A. de C.V. - Class B 116,900 693,342 2,600,722 Cement - 4.02% Cemex, S.A. de C.V. CPO 1,301,900 3,951,183 Corporacion Moctezuma, S.A. de C.V. 500,000 1,594,373 Grupo Cementos de Chihuahua, S.A. de C.V. 415,600 2,326,580 7,872,136 Communications - 11.90% America Movil, S.A. de C.V. - Class L 4,680,644 14,868,315 America Movil, S.A. de C.V. - Class L ADR 60,070 3,927,977 Axtel, S.A. de C.V. CPO (a) 1,725,609 4,487,797 23,284,090 Financial Groups - 7.82% GBM Grupo Bursatil Mexicano, S.A. de C.V. Casa de Bolsa (a) 4,909,767 6,124,258 Grupo Financiero Banorte, S.A. de C.V. - Class O 1,991,000 9,179,607 15,303,865 Food, Beverage, and Tobacco - 3.27% Fomento Economico Mexicano, S.A. de C.V. 1,821,900 6,399,077 Housing - 5.51% Desarrolladora Homex, S.A. de C.V. (a) 9,500 89,801 Desarrolladora Homex, S.A. de C.V. - ADR (a) 40,500 2,288,655 Consorcio ARA, S.A. de C.V. 2,166,800 2,438,603 SARE Holding, S.A. de C.V. (a) 3,430,106 5,961,066 10,778,125 Industrial Conglomerates - 5.75% Alfa, S.A. - Class A 362,800 2,416,171 Industrias CH, S.A. - Class B (a) 756,700 3,009,058 Mexichem, S.A. de C.V. 1,414,360 5,820,597 11,245,826 Infrastructure - 26.31% Carso Infraestructura y Construccion, S.A. de C.V. (a) 6,671,100 7,207,603 Empresas ICA Sociedad Conroladora, S.A. de C.V. (a) 2,325,750 16,200,089 Grupo Mexicano de Desarrollo, S.A. (a) 1,867,600 6,785,540 Impulsora del Desarrollo y el Empleo en America Latina, S.A. de C.V. (a) 4,000,600 6,205,855 Promotora y Operadora de Infraestructura, S.A. de C.V. (a) 4,134,500 15,083,897 51,482,985 Media - 1.82% Grupo Televisa, S.A. CPO 344,200 1,686,055 Grupo Televisa, S.A. - ADR 75,500 1,876,175 3,562,230 Schedule of Investments (continued) COMMON STOCKS (continued) Shares Value Mining - 7.58% Grupo Mexico, S.A. - Series B 1,076,200 $ 9,759,229 Industrias Penoles, S.A. 211,300 5,071,795 14,831,023 Real Estate Developer - 6.31% Grupe, S.A. de C.V. (a)(b) 4,071,100 12,351,708 12,351,708 Retailing - 9.54% Wal-Mart de Mexico, S.A. de C.V. - Class V 4,608,790 18,677,216 Shipping - 0.34% Grupo TMM, S.A. - ADR (a) 216,800 665,576 Waste Management - 4.93% Promotora Ambiental, S.A. de C.V. (a) 2,702,000 9,654,978 TOTAL COMMON STOCKS (Cost $121,034,165) $ 188,709,557 INVESTMENT COMPANIES - 1.50% Shares GBM Fondo de Mercado de Dinero S.A. de C.V., SIID para Personas Fisicas (a) 900,760 2,236,188 Inversion Horizonte S.A. de C.V. SIID 5,820,732 704,928 TOTAL INVESTMENT COMPANIES (Cost $2,919,727) $ 2,941,116 TOTAL MEXICO (Cost $123,953,892) $ 191,650,673 UNITED STATES - 0.23% Shares INVESTMENT COMPANIES - 0.23% First American Treasury Obligation - Class A, 3.797% 455,544 455,544 TOTAL INVESTMENT COMPANIES (Cost $455,544) $ 455,544 TOTAL UNITED STATES (Cost $455,544) $ 455,544 TOTAL INVESTMENTS - 98.17% (Cost $124,409,436) $ 192,106,217 OTHER ASSETS IN EXCESS OF LIABILITIES - 1.83% 3,588,638 TOTAL NET ASSETS - 100.00% $ 195,694,854 Footnotes and Abbreviations ADR - American Depository Receipts. (a) Non-income producing security. (b) Affiliated company. The cost basis of investments for federal income tax purposes at October 31, 2007 was as follows: Cost of investments* $ 192,106,217 Gross unrealized appreciation 68,375,003 Gross unrealized depreciation (678,222) Net unrealized appreciation $ 67,696,781 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Mexico Equity and Income Fund, Inc. By (Signature and Title) /s/ Maria Eugenia Pichardo Maria Eugenia Pichardo, President DateDecember 17, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Maria Eugenia Pichardo Maria Eugenia Pichardo, President DateDecember 17, 2007 By (Signature and Title)/s/ Gerald Hellerman Gerald Hellerman, Chief Financial Officer DateDecember 17, 2007
